Citation Nr: 1234055	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In an October 2010 decision, the Board granted service connection for tinnitus and denied entitlement to a rating in excess of 10 percent for DJD of the right knee.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Veteran's representative before the Court and VA General Counsel filed a Joint Motion for partial Remand (JMR) of the Board's October 2010 decision.  The part of the decision pertaining to tinnitus was to remain undisturbed.  The part of the decision pertaining to the right knee was to be vacated and remanded to the Board for readjudication consistent with the contents of the JMR.  In an April 2012 Order, the Court granted the JMR and remanded the right knee rating claim to the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected DJD of the right knee has resulted in painful motion.  Functional loss has equated to flexion of the right knee to no worse than 90 degrees with extension to no worse than zero degrees.

2.  The Veteran's disability rating for service-connected postoperative status, right knee disability, under Diagnostic Code 5259 was continuously rated as at least 10 percent disabling for 20 or more years; the rating became protected on March 8, 1996.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for reinstatement of the separate and protected 10 percent rating (but not higher) under Diagnostic Code 5259 for postoperative status, right knee disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.71a, Diagnostic Code 5259 (2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a June 2007 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim for an increase.  The Veteran was told that the evidence must show that his service-connected right knee disability had gotten worse or increased in severity.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island.  The Veteran has implied that he has had treatment from private providers in the past, but he has not submitted any records in that regard, nor has he specifically identified any private treatment provider when asked by letter or at a May 2010 Board hearing.  Additionally, in June 2007 and September 2009, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The reports contain sufficient evidence by which to evaluate the Veteran's right knee disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Moreover, the evidence does not suggest that the Veteran's disability has worsened since that time; thus, a remand for another examination is not necessary.  Furthermore, the Veteran provided testimony at a Board hearing in May 2010.  Therefore, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

By way of background, the Veteran originally filed a claim of service connection for a right knee disability in March 1976.  By a May 1976 rating decision, service connection was granted for postoperative status, right knee disability.  A 10 percent rating was assigned effective March 8, 1976.  Notably, the 10 percent rating was assigned under Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic.  See 38 C.F.R. § 4.71a.

Since that time, and prior to the current appeal, the Veteran's right knee disability was evaluated by VA on multiple occasions.  The disability rating was never less than 10 percent and there is no indication the disability was not evaluated under Diagnostic Code 5259.  The current appeal stems from a May 2007 claim for an increase.  In light of this history, the 10 percent rating under Diagnostic Code 5259 became protected on March 8, 1996.  See 38 C.F.R. § 3.951(b) (2011) (a disability which has been continuously rated at or above any evaluation of disability for 20 or more years . . . will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud).  Because there is no indication the 10 percent rating for postoperative status, right knee disability, was based on fraud, the rating is protected.

During the course of the current appeal, the RO "recharacterized" the service-connected disability as DJD of the right knee and evaluated the disability under the diagnostic codes pertaining to arthritis and limitation of motion of the knee.  Arthritis is rated on the basis of limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic Code 5003) (2011).  If limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application if the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Diagnostic Codes 5260 and 5261 relate to limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2011).)  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As noted previously, the Veteran's right knee disability was evaluated historically under Diagnostic Code 5259.  The criteria for that diagnostic code provide for a 10 percent rating for removal of semilunar cartilage that is symptomatic, which is the maximum schedular rating.  38 C.F.R. § 4.71a (Diagnostic Code 5259).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A review of the evidence reveals that the Veteran does not receive treatment for problems with his right knee from the Providence VAMC.  In June 2007, the Veteran underwent VA examination to assess the severity of his right knee disability.  The examiner was not able to review the claims file, but he noted an accurate medical history.  The Veteran reported symptoms of a constant aching sharp pain, swelling, and he indicated that he wore a knee brace.  Physical examination revealed that the Veteran had tenderness to palpation of the right knee and there was a scar.  Range of motion of the right knee was from zero degrees to 130 degrees with pain at the endpoints.  Repetitive testing of squatting was performed six times without weakness although there was pain from 60 to 80 degrees of squatting.  Reflex, sensory, and muscle strength testing was normal.  X-rays showed minimal degenerative changes with some joint space narrowing.  The examiner provided a diagnosis of minimal DJD of the right knee.

The Veteran was afforded another VA examination of his right knee in September 2009.  The examiner reviewed the claims file, noted an accurate medical history, and conducted a physical examination.  The Veteran presented with a limping gait while wearing a right knee brace.  Range of motion was from zero to 90 degrees with endpoint pain and questionable effort.  The examiner stated that the Veteran's range of motion and function of the right knee is additionally limited by pain, but not fatigue, weakness, or lack of endurance following repetitive testing.  Pain was the major functional impact on the right knee.  Examination also revealed evidence of effusion, crepitus, guarded movement, generalized tenderness, 4/5 muscle strength with questionable effort, a positive McMurray test, and a scar.  X-rays of the right knee were not significantly different from the June 2007 x-rays.  A diagnosis of symptomatic osteoarthritis of the right knee was provided.

At his Board hearing in May 2010, the Veteran testified that he constantly walks with a limp and wears a brace on his right knee.  He stated that he has problems when he walks excessively.

In consideration of this evidence, the Board concludes that a rating in excess of 10 percent is not warranted for DJD of the right knee when evaluated under the currently assigned diagnostic codes for arthritis and limitation of motion of the right knee.  

The current 10 percent rating is assigned under Diagnostic Code 5003 for painful motion of the right knee with some limitation.  At no time during the rating period on appeal does the evidence suggest that the Veteran had flexion limited to approximately 60 or 45 degrees or extension limited to approximately 5 or 10 degrees.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  The evidence contained in the VA examination reports shows that the Veteran regularly had full extension of the right knee, to zero degrees.  Although flexion measurements varied, even a zero (noncompensable) percent level was not shown despite some limited motion.  This is so even with consideration of painful motion and other factors.  The VA examiners identified endpoint pain during range of motion testing, but did not indicate that there was additional decreased motion of the right knee based on the painful motion.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was arthritis with limited and painful flexion, a 10 percent rating is warranted per 38 C.F.R. § 4.59.  Extension of the right knee has been normal, and a separate rating for painful extension is not warranted because to assign two separate ratings based upon painful motion would be pyramiding.  The benefit-of-the-doubt doctrine does not apply in this case as the preponderance of the evidence is against a rating in excess of 10 percent for DJD of the right knee for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The question remains whether the Veteran is entitled to a separate rating under Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic.  As noted previously, the Veteran's service-connected right knee disability was historically evaluated under this diagnostic code rather than one pertaining to arthritis or limitation of motion.

The VA examiners indicated that the Veteran had a history of a torn meniscus repair on the right side.  In addition to limited motion of the right knee, the examiners identified symptoms of a swelling, effusion, crepitus, guarded movement, decreased strength, and a positive McMurray test.  Thus, his postoperative status, right knee disability, appears to be symptomatic and includes manifestations separate from limitation of motion.

The Veteran's case is similar to that of the veteran in Murray v. Shinseki, 24 Vet. App. 420 (2011), which was decided after the present Veteran appealed the Board's October 2010 decision to the Court.  In Murray, the veteran was service connected for a left knee injury with a 10 percent rating under Diagnostic Code 5257 for instability.  Over 20 years later, VA determined that a 10 percent rating was warranted under Diagnostic Code 5010 (via Diagnostic Codes 5003, 5260, and 5261).  VA then "replaced" the veteran's 10 percent rating under Diagnostic Code 5257 with a 10 percent rating under Diagnostic Code 5010 for painful motion without evidence of instability.  Under these circumstances, the Court concluded that VA effectively reduced the veteran's 10 percent rating for instability to zero percent, which violated the provisions of 38 C.F.R. § 3.951(b) that prohibit the reduction of a disability evaluation that has been continuous for 20 or more years.  Id. at 424.  The Court ultimately instructed the 10 percent disability rating to be reinstated under Diagnostic Code 5257 with the assignment of a separate 10 percent rating under Diagnostic Codes 5003 and 5010 for arthritis.  Id. at 428.

As noted previously, the Veteran's 10 percent rating under Diagnostic Code 5259 became protected on March 8, 1996, under the provisions of 38 C.F.R. § 3.951(b).  As a 10 percent rating is warranted for painful motion of the right knee due to arthritis, the Board concludes that the protected 10 percent rating under Diagnostic Code 5259 must be reinstated.  See Murray, 24 Vet. App. at 428.  A rating in excess of 10 percent is not warranted because, as discussed above, the Veteran's symptomatic residuals are the maximum schedular rating.  The evidence does not reflect that other symptoms that may warrant a 20 percent rating under Diagnostic Code 5258 for dislocated cartilage have been shown as meniscal dislocation and frequent episodes of joint locking, pain, and effusion were not evident during the VA examinations.

The Board finds that this action fully complies with the March 2012 JMR.  The Veteran's case was remanded by the Court in April 2012 so that the Board could give proper consideration to 38 C.F.R. § 3.951(b) and the recently decided Murray case.  The Board has done so in this decision.

Under DC 5257, which pertains to recurrent subluxation and lateral instability of the knee, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, while a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has also considered whether the Veteran is entitled to a separate rating for recurrent subluxation under DC 5257; however, the Board finds no objective evidence of subluxation or instability.  In this regard, the Board acknowledges that, at his September 2009 VA examination, the Veteran reported that he experiences intermittent right knee buckling.  Further, as evidenced by the June 2007 and September 2009 VA examination reports and the May 2010 Board hearing transcript, the Veteran wears a knee brace on his right knee as needed.   Significantly, however, at his June 2007 VA examination, the Veteran denied having any buckling of the right knee and no instability was noted.  Moreover,  the September 2009 VA examiner reported that the Veteran had negative anterior posterior drawer testing and negative varus valgus testing, and specifically found that there was no evidence of instability.  Further, the September 2009 VA examiner reported that, aside from using a knee brace and heel lifts/orthotics, the Veteran did not use any assistive devices.  Based on the foregoing, while the evidence of record reveals some subjective complaints of buckling and instability, the objective medical evidence shows that the Veteran's right knee is stable.  Accordingly, a separate rating for instability or subluxation under DC 5257 is not warranted in this case.   

The Board has also considered whether the Veteran is entitled to a separate or increased rating for right knee ankylosis, impairment of the tibia or fibula, and/or genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

A rating in excess of 10 percent for DJD of the right knee, evaluated as arthritis, is denied.

The reinstatement of the separate and protected 10 percent rating (but not higher) under Diagnostic Code 5259, for postoperative status, right knee disability, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


